VAN DYKE, P. J.
In Kientz v. Harris, 3 Civil No. 8418 (ante, p. 787 [257 P.2d 41]) we held that upon the facts stated the appeal should be dismissed for want of jurisdiction in this court to entertain the same. Motion to dismiss this appeal has been made upon the same ground. The facts in each case as to jurisdiction are identical. There is no need, therefore, to file an extended opinion herein.
Upon the authority of that case, the motion to dismiss is granted and the appeal herein is dismissed.
Peek, J., and Sehottky, J., concurred.